Citation Nr: 1536668	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection to a back disability.  

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to a disability rating in excess of 10 percent for hypertensive vascular disease.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to March 1971 and April 1974 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim of entitlement to service connection for a low back disability, the Veteran's ex-wife claimed in a November 2010 statement that the Veteran received four days of bedrest after an injury to his back in 1965.  Subsequently, he was placed on light detail for approximately fourteen days.  Any periods of profile or light duty might be noted in service personnel records.  All the Veteran's personnel records are not associated with the claims file.  Therefore, all attempts must be made to obtain and associate with the claims file any outstanding service personnel records. 

Regarding the Veteran's claim of entitlement to service connection for an eye disability, the Veteran requested in his September 2010 notice of disagreement that VA attempt to obtain and associate with the claims file all hospital records from Quinon (Quy Nhon), Vietnam in 1966.  

Additionally, the Veteran's service treatment records show complaints of excessive tearing of the eyes.  The post-service records additionally show tear dysfunction secondary to chemical conjunctivitis (concrete dust).  The Board notes that no VA examination and opinion has been provided regarding the Veteran's eye disability.  Given the Veteran's assertion of  a current eye disability related to his active service, the complaints during service, and the post-service treatment records, indicates that a VA examination is necessary to determine whether the Veteran has a current disability related to his complaints during service.  

Regarding the Veteran's claim of entitlement to a disability in excess of 10 percent for hypertension, the Veteran has requested that we obtain the medical records from the Lyster Clinic regarding his hypertension as he believes an October 2010 record will show entitlement to a higher disability.  The Board notes that VA treatment records associated with the claims file date through June 2006.  Therefore, all outstanding VA treatment records must be obtained before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the file any service personnel records, specifically any reports of being placed on limited duty in 1965.  All efforts to obtain these records should be documented in the claims file.  If the AOJ cannot obtain such files, the Veteran should be notified and given the opportunity to submit any personnel records or evidence of treatment for, or limited activity due to, a back injury in service.  

2.  Attempt to obtain and associate with the file any records from the Army Hospital at Quinon (Quy Nhon), Vietnam from 1966 from any potential storage location.  All efforts to obtain these records should be documented in the claims file.

3.  Attempt to obtain and associate with the file all VA treatment records from June 2006 forward, specifically those from the Lyster Clinic at Fort Rucker, Alabama.  All efforts to obtain these records should be documented in the claims file.  (If, following review of the records it is determined that an additional examination of his hypertension is indicated, such examination should be scheduled.)

4.  Then schedule the Veteran for a VA examination of the eyes.  The examiner should list all current disabilities related to the eye, review the claims file, and provide the following opinion:

Is it at least as likely as not (50 percent probability or more) that the Veteran has a disability of the eye that manifested during service or is causally or etiologically related to service?  The examiner should note the Veteran's complaints of eye problems during service, to include excessive tearing.  

A complete rationale for any opinion offered should be provided.    

5.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  After completion of the above and any other development deemed necessary, review the expanded record and determine if a grant for any issues on appeal is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




